Exhibit 10.26

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (this “Agreement”), made the14th day of December, 2004, by
and between THE MEDICINES COMPANY, a Delaware corporation with its principal
place of business located at 8 Campus Drive, Parsippany, New Jersey 07054 USA
(the “Company”), and STRATEGIC IMAGERY LLC with offices located at 315 South
Shore Drive, Sarasota, FL 34234 (the “Consultant”).

 

WHEREAS, the Company desires to obtain the services and advice of the Consultant
and the Consultant desires to render such services and advice to the Company.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties agree as follows:

 

1.                                       SERVICES

 

The Consultant agrees to perform such consulting and advisory services relating
to the Company’s business, including assisting with organizational development
and advising on senior management coaching, as the Company may request from time
to time.  The Consultant shall render such services either in person (at the
Company’s facilities or at such other location as is reasonably acceptable to
the Company and the Consultant) or by telephone, as the Company may reasonably
request.  Robert G. Savage will render the services on behalf of the Consultant
hereunder.

 

2.                                       TERM

 

The term of this Agreement shall commence on the date hereof and shall continue
for one (1) year.  Thereafter, this Agreement shall be subject to renewal for
successive periods, upon the further written agreement of the parties.  Either
party may terminate this Agreement upon thirty (30) days written notice to the
other party.  In the event of termination, the Consultant shall be entitled to
payment for services performed prior to the effective date of termination.  Such
payments shall constitute full settlement of any and all claims of the
Consultant of every description against the Company.

 

3.                                       COMPENSATION

 

During the term of this Agreement, the Company will pay the Consultant
consulting fees in the amount of $625 per hour and shall reimburse the
reasonable out of pocket expenses necessarily incurred by the Consultant in
connection with the performance of its services hereunder.  The Consultant will
invoice the Company for consulting fees and expenses on a monthly basis, in a
form reasonably satisfactory to the Company, and the Company agrees to pay such
invoices within thirty (30) days after receipt thereof.  Consulting fees for any
partial period shall be prorated.

 

--------------------------------------------------------------------------------


 

4.                                       INVENTIONS AND PROPRIETARY INFORMATION

 

4.1                                 Inventions

 

(a)                                     The Consultant will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software and works of authorship, whether patentable or not,
relating to the Company’s business which are created, made, conceived or reduced
to practice by it or under its direction or jointly with others during the term
of this Agreement (all of which are collectively referred to in this Agreement
as “Developments”).

 

(b)                                    The Company shall own and have title to
any Developments made during the term of this Agreement.  The Consultant agrees
to assign and does hereby assign to the Company (or any person or entity
designated by the Company) all of the Consultant’s right, title and interest, if
any,  in and to all Developments and all related patents, patent applications,
copyrights and copyright applications.

 

(c)                                     The Consultant agrees to cooperate fully
with the Company, both during and after the term of this Agreement, with respect
to the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments.  The Consultant shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights and powers of
attorney, which the Company may deem necessary or desirable in order to protect
its rights and interests in any Developments.

 

4.2                                 Proprietary Information

 

(a)                                     The Consultant agrees that all
information, whether or not in writing, of a private, secret or confidential
nature concerning the Company’s products, business, business relationships or
financial affairs (collectively, “Proprietary Information”) is and shall be the
exclusive property of the Company.  By way of illustration, but not limitation,
Proprietary Information may include inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
customer and supplier lists and contacts at or knowledge of customers or
prospective customers of the Company.  The Consultant will not disclose any
Proprietary Information to any person or entity other than employees of the
Company or use the same for any purposes (other than in the performance of its
duties as a consultant of the Company) without written approval by an officer of
the Company, either during or after the term of this Agreement.

 

(b)                                    The Consultant agrees that all files,
letters, memoranda, reports, records, data, sketches, drawings, laboratory
notebooks, program listings or other written, photographic or other tangible
material containing Proprietary Information, whether created by the Consultant
or others, which shall come into its custody or possession, shall be and are the

 

2

--------------------------------------------------------------------------------


 

exclusive property of the Company to be used by the Consultant only in the
performance of its duties for the Company.

 

(c)                                     The Consultant’s obligations under this
Section 4.2 shall not apply to any information that (i) is generally known to
the public at the time of disclosure or becomes generally known without
Consultant violating this Agreement, (ii) is in the Consultant’s possession at
the time of disclosure without Consultant violating this Agreement, (iii)
becomes known to the Consultant through disclosure by sources other than the
Company without such sources violating any confidentiality obligations to the
Company, or (iv) is independently developed by the Consultant without reference
to or reliance upon the Company’s Proprietary Information.

 

(d)                                    Upon termination of this Agreement or at
any other time upon request of the Company, the Consultant shall promptly
deliver to the Company all records, files, memoranda, notes, designs, data,
reports, price lists, customer lists, drawings, plans, computer programs,
software, software documentation, sketches, laboratory and research notebooks
and other documents (and all copies or reproductions of such materials)
containing or relating to Proprietary Information of the Company.  After such
delivery, the Consultant shall not retain any such materials or copies thereof.

 

4.3                                 Remedies

 

The Consultant acknowledges that any breach of the provisions of this Section 4
shall result in serious and irreparable injury to the Company for which the
Company cannot be adequately compensated by monetary damages alone.  The
Consultant agrees, therefore, that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of the
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law).  The Company may terminate this
Agreement, effective immediately upon the giving of written notice, if the
Consultant breaches or threatens to breach any provision of this Section 4.

 

5.                                       INDEPENDENT CONTRACTOR STATUS

 

The Consultant shall perform all of its services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company.  The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.  The Consultant shall not be entitled to
any benefits, insurance coverage or privileges, including, without limitation,
social security, unemployment, medical or pension benefits, made available to
the employees of the Company.

 

6.                                       NOTICES

 

All notices required or permitted under this Agreement shall be in writing and
shall be mailed, delivered, or faxed and confirmed in writing, addressed to the
other party at the address shown above, or at such other address or addresses as
either party shall designate to

 

3

--------------------------------------------------------------------------------


 

the other in accordance with this Section 6, and any such notices and other
communications shall take effect at the time of receipt thereof.

 

7.                                       ENTIRE AGREEMENT; AMENDMENT

 

This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement.  This Agreement may be amended
only by a written instrument executed by the Company and the Consultant.

 

8.                                       GOVERNING LAW

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New Jersey, without regard to principles of conflicts
of laws.

 

9.                                       SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns, including any corporation
with which, or into which, the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of the Consultant
are personal and shall not be assigned by it without the Company’s express
written consent.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

 

THE MEDICINES COMPANY

 

 

 

 

 

By:

  /s/ Clive A. Meanwell

 

 

Name:

  Clive A. Meanwell

 

Title:

  Chief Executive Officer

 

 

 

 

 

STRATEGIC IMAGERY LLC

 

 

 

 

 

By:

  /s/ Robert G. Savage

 

 

Name:

  Robert G. Savage

 

Title:

  President

 

4

--------------------------------------------------------------------------------